DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 22, 2021 has been entered.  Claims 1, 3, 5, 6, and 13-17 have been amended.  Claim 9 has been cancelled.  New Claims 18 and 19 have been added.  As such, Claims 1-8 and 10-19 are currently pending in the application.

Election/Restrictions
Newly submitted Claims 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15-17 relate to various methods of manufacturing or using the transfer system according to Claim 14.  Each of the claims recite the same technical feature of a nonwoven carrier material and a textile layer of reinforcing fibers, wherein the reinforcing fibers consist of mono- or multi-filaments or tapes and the nonwoven carrier is adhesively bonded to the reinforcing fibers, and wherein the weight of the composite is between 10 and 30 gsm.  However, this technical feature does not qualify as a special technical feature because it is not inventive for the reasons set forth below in the rejection.  Once the features shared between two claims are found to be non-inventive, restriction is appropriate in accordance with 35 U.S.C. 371.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution See 37 CFR 1.142(b) and M.P.E.P. § 821.03.  Claims 1-8, 10-14, 18, and 19 are examined herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,539,254 to O’Connor et al. (“O’Connor”).  
With regard to Claims 1 and 5, O’Connor discloses a reinforcing composite for use in roofing membranes made from two or more fabric layers.  See, e.g., Abstract, entire document.  O’Connor discloses that the reinforcing composite comprises at least one polyester fabric layer and at least one fiberglass or polyester layer, wherein at least one of the layers is in the form of a nonwoven mat (i.e. claimed carrier material) and at least one layer is in the form of a scrim (i.e. claimed textile layer).  Column 1, lines 49-66.  O’Connor teaches that the layers can be bonded together using a thermoplastic or thermosetting adhesive.  Column 2, lines 10-18. O’Connor discloses that the scrim contains filaments and can have a basis weight as low as 12 gsm (including adhesive) if glass filaments used or as low as 8.5 gsm (including adhesive) if polyester filaments are used.  Column 3, lines 2-30.  O’Connor further discloses that the polyester nonwoven mat can have a basis weight as low as 14 gsm.  Column 4, lines 1-6.  It would have been obvious to a person having ordinary skill in the art at the time of filing the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 2, O’Connor teaches the reinforcing fibers can intersect with one another because the scrim can be in the form of a knit or woven fabric.  Column 2, lines 2-5.  With regard to Claim 4, O’Connor teaches that the adhesive used to bond the fabric layers can have a melting temperature as low as 135 degrees C.  Column 3, lines 48-53.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to process the composite material of O’Connor at a temperature less than 180 degrees C. by selecting an adhesive whose melting point is achieved below that temperature, as shown to be a known and selectable variable by O’Connor.  With regard to Claim 6, O’Connor teaches that the nonwoven mat can comprise polyester.  Column 4, lines 1-6.  With regard to Claims 13 and 14, O’Connor teaches that their composite material is suitable to be stored onto a roll and be later installed onto a surface, such as a roof.  Column 2, lines 34-37.  

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of U.S. Patent No. 6,901,712 to Lionel (“Lionel”).
With regard to Claims 3 and 18, O’Connor does not disclose the thickness of their roofing membrane.  Lionel is also related to composite membranes for use on the surfaces of buildings, such as roofing membranes.  See, e.g., Abstract, entire document.  Lionel shows that nonwoven fabric/film composite materials used in roofing membranes having a basis weight of about 25 gsm can have a suitable thickness of 1.5 mils, Table 1, which equates to about 0.038 .

Claims 7, 8, 10, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of U.S. Patent Application Publication No. 2013/0280476 to Davis et al. (“Davis”).
With regard to Claim 7, O’Connor does not disclose the using reinforcing fibers that constitute a latticework or intersecting groups arranged in two or more layers.  Davis is also related to fabric composite materials that incorporate scrim layers in order to provide reinforcement and strength.  See, e.g., Abstract, entire document.  Davis teaches that nonwoven carrier materials can be further strengthened by using two scrim layers wherein the separate scrim layers are angled off from one another to provide particular reinforcement.  Paragraph [0005].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide reinforcing fibers that constitute a latticework or intersecting groups arranged in two or more layers to the composite material disclosed by O’Connor in order to provide more specific reinforcement to the composite material, as shown to be known by Davis.  With regard to Claim 8, Davis teaches that “[i]n general, any suitable In re Boesch, 617 F.2d 272 (CCPA 1980).  With regard to Claims 10 and 11, Davis teaches that reinforcing filaments are typically provided with a bundle or tape configuration, and can be twisted or untwisted.  Paragraph [0025].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide bundle, either twisted or untwisted, or tape configurations to the polyester reinforcing filaments disclosed by O’Connor, since Davis teaches that such configurations are commonly used to provide reinforcing properties to a scrim, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  

Claim 19 is rejected as being under 35 U.S.C. 103 as being unpatentable over O’Connor in view of U.S. Patent No. 4,749,609 to Lempereur (“Lempereur”).
With regard to Claim 19, O’Connor discloses using polyester in the nonwoven carrier.  Lempereur is also related to flexible roofing membranes comprising fiber meshing and thermoplastic resin.  See, e.g., Abstract, entire document.  Lempereur teaches that it is known that polyamide is a suitable thermoplastic for use in the fiber layers, in addition to polyester.  Column 2, lines 18-21.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize polyamide fiber in the fabric layer disclosed by O’Connor, since Lempereur teaches that polyamide is a suitable thermoplastic replacement for polyester, particularly in the field of roofing membranes that utilize fiberglass layers and thermoplastic resin, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789